Citation Nr: 1531342	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for neuropathy of the left upper extremity to include as secondary to left shoulder dislocation associated with status post left shoulder dislocation with degenerative joint disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran had active service from September 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the RO, in pertinent part, denied service connection for left hand neuropathy.  In an October 2012 rating decision, the RO, in pertinent part, denied entitlement to a total disability rating based on individual unemployability (TDIU).

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) of the Board.  In October 2014, the Board remanded this case.  

In a June 2015 rating decision, the RO granted service connection for a TDIU, resolving that issue in the Veteran's favor.


FINDING OF FACT

The Veteran's neuropathy of the left upper extremity is not directly attributable to service, but is etiologically related to his service-connected left shoulder dislocation associated with status post left shoulder dislocation with degenerative joint disease.


CONCLUSIONS OF LAW

1.  Neuropathy of the left upper extremity was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


2.  Neuropathy of the left upper extremity is the result of, at least in part, by the service-connected left shoulder dislocation associated with status post left shoulder dislocation with degenerative joint disease.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs reflect that the Veteran had a dislocated left shoulder during service while playing basketball, which is now service-connected with degenerative joint disease.  However, the STRS did not reveal any neurological impairment of the left upper extremity.  

Post-service, a review of the VA Medical Center neurosurgery treatment notes showed that the Veteran complained of numbness and paresthesias in the left hand.  See May 25, 2011, July 6, 2011 and December 5, 2011 VA medical records.  However, the records associated the complaints with neck impairment.  On September 10, 2012, the Veteran reported paresthesia in the left upper extremity.  On October 22, 2012, it was noted that the Veteran's neck pain radiated into his shoulder.  On November 8, 2012, the Veteran denied having pain numbness.

In September 2014, the Veteran was afforded a VA examination for his claimed left upper extremity neuropathy associated with his left shoulder disability.  The examiner indicated that the Veteran's condition was unlikely related to his service-connected left shoulder condition and was more likely the result of non-service-connected cervical degenerative disc disease stemming from pre-military trauma.  The examiner did not address whether any neuropathy of the left upper extremity was aggravated by the Veteran's service-connected left shoulder condition.  

Accordingly, the Board remanded this case for additional medical assessment.  

In October 2014, the Veteran was afforded a VA neurological examination.  The examiner noted that before service when the Veteran was five years old, he was struck by a car sustaining multiple severe injuries on the left side of his body and was admitted to the hospital.  The Veteran reported that he was out of school for a period of about 6 months due to an inability to walk.  He also had sustained a head injury/ concussion.  However, he had a recovery and participated in multiple school sports.  The Veteran reported his injuries at service entry.  During service, he dislocated the left shoulder several times and he ultimately underwent surgery.  After he recovered, he reported that he had residual loss of range of motion.  Subsequently, he indicated that he had pain that went either from the neck to the shoulder or the shoulder to the neck; however he was unable to state when that occurred and was not able to recall if he had the nerve pain in his left hand at that time:  

Currently, the Veteran related that he had nerve pain in the lateral hand 4-5th digits of unclear onset.  He was not able to differentiate between the bone/joint pain and the neurological pain, where it starts or what it is otherwise associated with.  He only knew he has a burning pain in the left side of the left arm.  When the numbness starts, he stated his anxiety became worse and then all his pain became worse.  He initially stated that the pain was constant for about 10 hours a day, but then stated it was constant for entire day.  He related that he used his right arm to dress himself due to pain in the left arm with any elevation and reported severely reduced range of motion of the left shoulder.  He stated that he was able to use the left arm, but stated he did not raise it due to pain.  As long as he kept it low and did not elevate the arm he is able to use the left hand as needed.  He stated he was limited with elevation of the left arm above his head and did not lift anything.  Pain only occurred with elevation or when lying on the arm when sleeping.  Otherwise, he stated he did not have left arm pain.  The Veteran is right-hand dominant.  On examination, there was mild paresthesias and/or dysesthesias as well as numbness of the left upper extremity.  Strength was normal.  There was no atrophy.  Sensory examination revealed that there was decreased sensation at the left inner/outer forearm (C6/T1) and at the hand fingers (C6-8).  There was incomplete paralysis of the medial nerve (mild) and ulnar nerve (mild) on the left.  It was noted that EMG testing had been performed and were abnormal.   There is electrodiagnostic evidence for a left ulnar sensory neuropathy which was nonlocalizing.  There was electrodiagnostic evidence for a left median sensory neuropathy which is nonlocalizing.   There was no electrodiagnostic evidence for a cervical radiculopathy.   

In answering the Board's inquires posed on the remand, the examiner considered if the Veteran has a left upper extremity neurological condition, finding that there is objective evidence of a left arm median/ ulnar neuropathy of unclear etiology following VA EMG/NCS testing IN November 2014.  The examiner considered whether it is related to his period of service, finding that the veteran's left shoulder injury had existed from time of service to present, but his left arm neuropathy was not diagnosed in VA Neurology until May 25, 2011, concluding that the left arm neuropathy is less likely the result of service.  The examiner also considered if the left arm neuropathy was due to or caused by Veteran's service-connected left shoulder.   The examiner indicated that the Veteran underwent VA EMG/ NCS testing in November 2014 which documented left ulnar sensory neuropathy which is nonlocalizing; a left median sensory neuropathy which is nonlocalizing; and no cervical radiculopathy.  The examiner discussed the findings with a neurologist and concluded that the EMG findings are non-specific and could be due to any/or a combination of, the Veteran's multiple medical conditions to include his prior left shoulder injury, left humerus fracture, and alcohol issues.  The examiner concluded that, although within the realm of possibility, the left extremity neuropathy is less likely due to service or due to the left shoulder disability; that the onset of the neuropathic symptoms was not until was many years post discharge, and it was not proximal to the left arm injury/ surgery performed.  The examiner indicated that his left arm neuropathy is as likely as not is the result of post service alcohol issues and left arm humerus fracture/injury.  Also, the examiner opined that there was no objective evidence that left arm neuropathy was aggravated by his service-connected left shoulder following recent EMG testing as the symptoms of complaint have been overall stable. 

In reviewing this medical addendum, the examiner initially stated that, per a discussion with the neurologist reviewing the EMG findings, the EMG findings are non-specific and could be due to any/or a combination of, the Veteran's multiple medical conditions to include his prior left shoulder injury, left humerus fracture, and alcohol issues.  However, the examiner then eliminated one of those contributing causes, finding that the other two caused the left arm neuropathy.  This is inconsistent with the initial assessment made with the neurology.  As such, the Board concludes that the 


ORDER

Service connection for neuropathy of the left upper extremity on a direct basis is denied.  

Service connection for neuropathy of the left upper extremity as secondary to service-connected left shoulder dislocation associated with status post left shoulder dislocation with degenerative joint disease is granted.  



____________________________________________
KELLI A.KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


